SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the decision of said District Court be and it hereby is AFFIRMED.
Plaintiff-Appellant Johan Galaida (“Galaida”) appeals from the judgment of the district court of March 19, 2001 granting the motion for summary judgment of Defendants-Appellees Janet Reno and the United States Government. Galaida v. Reno, No. 01-CV-2307, slip op. at 4 (S.D.N.Y. March 19, 2001).
The district court dismissed Galaida’s complaint for failure to state a claim on which relief may be granted pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). The district court set forth a thorough and accurate analysis of the complaint and the law. We affirm for substantially the same reasons as set forth by the district court.
Galaida also contests the district court’s decision not to grant him the opportunity to amend the complaint before its dismissal. We nonetheless affirm because Galaida has not described, nor do we see any possibility of, an amendment to the complaint that would enable him to state a claim concerning the incidents described therein.
For the reasons set forth above, the judgment of the district court is AFFIRMED.